Citation Nr: 0738248	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  03-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease.  

2.  Entitlement to service connection for lumbar spine 
disability.  

3.  Entitlement to service connection for 
fibroid/leiomyomatous uterus with anemia, status post 
abdominal hysterectomy and right salpingo-oophorectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from September 24, 
1982, to July 3, 1986.  She also had 4 years, 2 months, and 
20 days of active service prior to September 24, 1982, to 
include active duty for training (ACDUTRA) from August 1976 
to December 1976, and from August 1977 to September 1977.  

These matters come to the Board of Veterans Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In October 2004, the veteran testified 
during a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  

In December 2004, the Board remanded the veteran's claim to 
VA's Appeals Management Center (AMC) for further development.  
Following additional development of the record, the AMC 
continued the denial of the veteran's claims and returned 
these matters to the Board.  

The decision below addresses the veteran's claim for service 
connection for fibrocystic breast disease.  Consideration of 
the remaining issues on appeal is deferred pending completion 
of the development sought in the remand that follows the 
decision below.  


FINDING OF FACT

The veteran's fibrocystic breast disease has been medically 
attributed to her active military service.  


CONCLUSION OF LAW

The criteria for service connection for fibrocystic breast 
disease are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2007).  

Review of the veteran's available service medical records 
reveals no service entrance examination.  A February 1985 
treatment note reflects that on examination the veteran's 
breasts were somewhat lumpy without discrete masses.  The 
examiner's diagnosis was fibrocystic disease.  A report of 
April 1986 medical examination for purposes of separation did 
not identify or diagnose fibrocystic breast disease.  Post-
service medical evidence reflects a report of January 1998 
(bilateral) mammogram.  The mammogram report noted a finding 
of no significant asymmetries in the breast parachymal 
pattern.  There were no defined masses or nodules identified.  
A March 2001 progress note reflects a reference to 
fibrocystic breast disease and the veteran's breasts.  The 
progress note reference is, "Breast: . . . . . (sl) 
Fibrocystic . . ."  Thereafter, a report of August 2001 
radiology examination identified the development of a nodule 
in the left breast.  

The Board notes in April 2004, a physician at the VA Medical 
Center (VAMC) in Atlanta submitted a statement on the 
veteran's behalf.  In that statement, the physician opined 
that fibrocystic breast disease very likely dated back to the 
veteran's military service.  

As noted above, there is no medical evidence associated with 
the veteran's entrance onto ACDUTRA or active military 
service.  Thus, finding all reasonable doubt in favor of the 
veteran, she is presumed to have been in sound condition upon 
entry into ACDUTRA and active military service.  Otherwise, 
the evidence of record indicates that the veteran was 
diagnosed with fibrocystic breast disease in service and she 
has a current post service diagnosis.  Furthermore, a VA 
physician has attributed the veteran's fibrocystic breast 
disease to her active military service.  There is no medical 
opinion of record to contradict or rebut the VA physician's 
opinion.  Entitlement to service connection for fibrocystic 
breast disease is therefore warranted.


ORDER

Service connection for fibrocystic breast disease is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  


REMAND

As noted above, in April 2004, a physician at the Atlanta 
VAMC submitted a statement on the veteran's behalf.  The 
statement included a number of conclusions from the physician 
regarding the etiology of the veteran's claimed disabilities.  
In particular, the physician noted that the veteran had been 
treated for severe iron deficiency anemia related to bleeding 
from a large uterine fibroid.  He opined that the fibroid 
size was so significant that it was likely that the fibroid 
had been enlarging for some time including the time of 
military service.  The physician also opined that the 
veteran's "chronic back syndrome" very likely dated back to 
military service.  

With respect to the uterine fibroid, the Board notes that it 
is not clear from the VA physician's opinion whether the 
veteran's uterine fibroid pre-existed the veteran's service 
and began to enlarge during those periods, or whether the 
uterine fibroid was incurred or aggravated during service.  
See e.g., Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA 
adjudicators may consider only independent medical evidence 
to support their findings; they may not rely on their own 
unsubstantiated medical conclusions).  

Likewise, with respect to the veteran's low back disability, 
the Board notes that during service the veteran sought 
treatment in May 1986 for low back pain.  The pain was 
reported as being present for one month.  The veteran was 
noted as denying any trauma to her back but did report an 
increase in the amount of daily exercise.  The assessment was 
that the veteran's low back pain was the result of obesity 
with increased activity.  She was advised to decrease 
exercise until she lost weight to prevent additional low back 
pain.  The veteran's service medical records reflect no 
additional medical treatment for her low back.  Furthermore, 
an April 1986 report of medical history and report of medical 
examination, for purposes of separation from service, reflect 
no complaints or clinical findings of back pain or 
disability.  Post-service medical evidence consists of an 
October 2001 MRI (magnetic resonance imaging) study of the 
veteran's pelvis which revealed apparent L4-5 disc herniation 
with a bulging annulus at L3-4.  An October 2003 progress 
note reflects a reported finding of degenerative joint 
disease of the lumbar spine based on X-ray study.  

The Board notes that the veteran has alleged that while 
working at Sunnyvale Air Force Base she fell off a ladder and 
down onto a table injuring her back.  She has submitted 
statements from two individuals who reportedly knew the 
veteran at that time and remembered her complaining of back 
pain related to her fall off the ladder.  In this case, the 
VA physician has provided no reasoning and/or explanation for 
his opinion that the veteran's low back disability is related 
to service. See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion.").  It appears the opinion 
is based solely on the veteran's report of trauma in service, 
which is not necessarily supported by the veteran's service 
medical records.  The Board notes that it may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the appellant, but 
instead must evaluate the credibility and weight of the 
history upon which the medical opinion is predicated.  See 
Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005). 

Therefore, in light of the evidence of record and the need 
for a more definitive medical opinions concerning any 
relationship between the veteran's period of service and her 
uterine fibroid and her low back disability that accounts for 
the veteran's lay testimony as well as the clinical record, 
the veteran should be scheduled for both gynecologic and 
orthopedic VA medical examinations.  Such examinations should 
include well reasoned medical opinions addressing the nature 
and etiology of the veteran's uterine fibroid and low back 
disability, which is based upon consideration of the 
veteran's documented history and assertions through review of 
the claims file.  38 U.S.C.A. § 5103A (West 2002).  The 
veteran is herein advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of her claims.  See 38 C.F.R. § 3.655 (2007).  

Furthermore, under the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to make reasonable efforts to 
assist a claimant in obtaining identified private and federal 
records.  This duty includes notifying the claimant of the 
inability to obtain any specific authorized records that were 
identified and are relevant to the claim.  38 U.S.C.A. § 
5103A(b)(2)(A) (West 2002); 38 C.F.R. § 3.159(e)(1) (2007).  

Under 38 C.F.R. § 3.159(e)(1), when VA makes reasonable 
attempts to obtain private or Federal relevant records and is 
unable to obtain them or concludes that such records do not 
exist, VA will provided the veteran notice of this fact.  
That notice will contain the following information: (i) The 
identity of the records VA was unable to obtain; (ii) An 
explanation of the efforts VA made to obtain the records; 
(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and (iv) A notice that the claimant is ultimately 
responsible for providing the evidence.  Id.  

The Board notes that attempts were made by the AMC to obtain 
additional treatment records from various military facilities 
where the veteran has reported that she was treated for her 
claimed disabilities.  In an April 2007 supplemental 
statement of the case (SSOC), the AMC notified the veteran 
that no additional treatment records were available from 
Travis, Eielson, and/or Lackland Air Force Bases.  The 
reference to the unavailability of the identified medical 
records in the SSOC was not necessarily sufficient to satisfy 
VA's duty under the regulation and to allow the veteran to 
make an informed response to VA's inability to obtain the 
identified records.  Thus, the veteran was denied the full 
assistance of VA required under the law and regulation.  
Therefore, notwithstanding that the veteran appears to be on 
notice of the unavailability of additional service treatment 
records, the veteran should be provided notice per 38 C.F.R. 
§ 3.159(e)(1) regarding the unavailability of such records.  

Finally, in a June 2007 letter addressed to the AMC, the 
veteran reported that she had located a medical assistant who 
remembered assisting in her medical treatment in service.  
The veteran should be invited to submit any additional 
evidence or statements supportive of her claims.  

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve VA of 
the responsibility to ensure full compliance with the Act and 
its implementing regulations.  Hence, in addition to the 
action requested above, the originating agency should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.  

In view of the foregoing, these matters are REMANDED for the 
following action:

1.  The veteran and her representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence to be obtained that is 
currently not of record.  The veteran 
should also be invited to submit all 
pertinent evidence in her possession, and 
the letter should explain the type of 
evidence that is her ultimate 
responsibility to submit.  

In particular, the veteran should be 
requested to submit a statement from the 
individual she identified in a June 2007 
letter to the AMC as having assisted in 
her medical treatment in service.   

2.  The veteran should be provided notice 
as per 38 C.F.R. § 3.159(e)(1) (2007), 
with respect to the unavailability of 
additional treatment records from Travis, 
Eielson, and Lackland Air Force Bases.  

3.  The veteran should be scheduled for 
VA orthopedic and gynecologic 
examinations.  The entire claims file, to 
include a complete copy of this remand, 
must be made available to each examiner 
designated to examine the veteran, and 
the report of each examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All tests, studies and 
consultations deemed necessary should be 
accomplished and all clinical findings 
should be reported in detail.  

Gynecologic Examination-The examiner 
should examine the veteran and review the 
claims file.  He or she should then offer 
an opinion consistent with sound medical 
judgment as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
veteran's fibroid/leiomyomatous uterus 
with anemia or any other identified 
gynecological condition is the result of 
disease or injury incurred or aggravated 
(a permanent worsening of the underlying 
condition) by the veteran's period of 
service.  

Orthopedic Examination-The examiner 
should examine the veteran and identify 
any current disabilities of the veteran's 
low back.  Following a review of the 
claims file, the examiner should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
identified low back disability is the 
result of disease or injury attributable 
to the veteran's period of service.  

4.  After undertaking any other 
development deemed appropriate, the 
remaining claims on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


